EXHIBIT 10.4


THIRD AMENDMENT TO PURCHASE FOR BELMAR VILLAS


This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR BELMAR VILLAS (this
“Amendment”) is made and entered into as of June 16, 2017, by and between
Seagate Belmar Associates, LLC, a Colorado limited liability company (“Seller”),
and Steadfast Asset Holdings, Inc., California corporation (“Purchaser”).
RECITALS:


A.    Seller and Purchaser are parties to that certain Purchase and Sale
Agreement for Belmar Villas dated as of May 22, 2017, as amended by that certain
First Amendment to Purchase and Sale Agreement for Belmar Villas dated as of
June 2, 2017 and that Second Amendment to Purchase and Sale Agreement for Belmar
Villas dated as of June 9, 2017 (collectively, the “Agreement”). All
initially-capitalized terms not otherwise defined in this Amendment shall have
the meanings set forth in the Agreement unless the context clearly indicates
otherwise.


B.    Seller and Purchaser mutually desire to amend the Agreement as provided in
this Amendment.


AGREEMENTS:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby agree as follows:


1.Service Contracts. Notwithstanding anything to the contrary contained in the
Agreement, Exhibit B attached to the Agreement is hereby deleted in its entirety
and replaced with Exhibit A attached hereto and made a part hereof.
2.Miscellaneous.
(a)    No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and is hereby ratified and affirmed. To the extent any
of the provisions of this Amendment are inconsistent with any of the provisions
set forth in the Agreement, the provisions of this Amendment shall govern and
control.
(b)    Authority. Each party represents to the other party or parties that the
individual or individuals executing this Amendment on behalf of such party has
the capacity and authority to execute and deliver this Amendment on behalf of
such party, and that this Amendment, once executed and delivered, is the legal,
valid and binding obligation of such party.
(c)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same document. The delivery of an executed counterpart of this Amendment
by facsimile or as a PDF or similar attachment to an e-mail shall constitute
effective delivery of such counterpart for all purposes with the same force and
effect as the delivery of an original, executed counterpart.






863248
1
Third Amendment to PSA

--------------------------------------------------------------------------------





(d)    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the successors and assigns of the parties to this Amendment.
(e)    Governing Law. This Amendment shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of
Colorado.


(SIGNATURES ON NEXT PAGE)






























863248
2
Third Amendment to PSA

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


SELLER:


Seagate Belmar Associates, LLC,
a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By: /s/ Mark B. Polite_____________
    Mark B. Polite, Manager    








[Signatures Continue on Following Page]






863248
Signature Page
Third Amendment to PSA

--------------------------------------------------------------------------------






PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation

By:    /s/ Dinesh Davar___________
Print Name: Dinesh Davar
Print Title: Chief Financial Officer








863248
Signature Page
Third Amendment to PSA

--------------------------------------------------------------------------------





Exhibit A
Service
Vendor
Not to be assigned to Buyer
Non-Cancellable
Turn Over Cleaning
N/A
 
 
Turn Over Carpet Cleaning
Mirage
 
 
Boiler Water Treatment
Chem-Aqua
 
 
Trash Chute Cleaning
N/A
 
 
Hallway Carpet Cleaning
N/A
 
 
Pest Control
A's General Pest
 
 
Elevator Preventative Maintenance
N/A
 
 
Generator Preventative Maintenance
N/A
 
 
Porter Service
N/A
 
 
Occupied Carpet Cleaning
Mirage
 
 
Landscaping
Metco
 
 
Security Alarm Monitoring Service
United Systems
 
 
Courtesy Patrol
Advanced Security Consulting
 
 
ILS- Rent.com
Rent.com
X
 
ILS- Rent.com Upgrade
Rent.com
 
 
ILS- ApartmentGuide.com
ApartmentGuide.com
 
 
ILS - Apartments.com
Apartments.com
 
 
PropertyLink (ILS Syndication Tool)
RealPage (aka eREI)
X
 
Lead Tracking
Lead 2 Lease
X
 
Answering Service
Indatus
X
 
Call Center Service
 
 
 
Craigslist Posting Tool
RealPage
X
 
ILS- Apartment Guide
ApartmentGuide.com
 
 
ILS- MyNewPlace.com
n/a
 
 
Water Delivery Service
Pure Water Dynamics
 
 
Directional Sign Service
N/A
 
 
Voice Over I
MegaPath
 
 
Phone Service-
Granite Communications
 
 
Pool Phone Service
n/a
 
 
Internet Service
Comcast
 
 
Cable TV
Comcast
 
X
Wireless Service
N/A
 
 
Key Control System
N/A
 
 
Resident Credit Screening Services
Leasing Desk
X
 
Utility Billing Services
GAU
 
 
Trash Removal Services
Waste Management
 
 







863248
Signature Page
Third Amendment to PSA

--------------------------------------------------------------------------------




Maintenance Supplies
Wilmar
 
 
Resident Satisfaction Surveys
 
 
 
Invoice Management Software
 
 
 
Revenue Management Software
YieldStar
X
 
Uniform Service and Doormats
Aramark
 
 
Copier
Automated Business Products
 
 
Office Supplies
Eon Office
 
 
Fitness Center Equipment Preventative Maintenance
Push Pedal Pull
 
 
Shuttle Service
N/A
 
 
Electronic Payment Processing
 
X
 
Laundry Room Lease
Jetz
 
X
Collections
RD Fuller
 
 
Gas Service
CenterPoint Energy
 
 
Boiler Preventative Maintenance
Aspen Air
 
 
Carpet Installers and Suppliers
Arbor
 
 
Plant watering service
N/A
 
 
Helium
N/A
 
 
Legal Services
Tschetter Hamrick Sulzer P.C.
 
 
Glass Replacement
Advantage Glass
 
 
Mobile Cell Service - On Call Phone
N/A
 
 
Towing
Wyatts
 
 
Web Services  
On-Site Manager, Inc. DBA Ellipse
 
 
Printers
Konica Minolta
 
 
Apartments Etc.
Aparments Etc.
 
 









863248
Signature Page
Third Amendment to PSA